Case 2:17-cv-11006-DML-MJH ECF No. 87 filed 05/11/20 PagelD.780 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TONY MILLER,

Plaintiff,

Vv.

PAUL KLEE,

Defendant.

Case No. 17-11006

Honorable: David M. Lawson

 

Thomas W. Cranmer (P25252)
Miller, Canfield, Paddock and Stone
840 West Long Lake Road

Suite 150

Troy, MI 48098-6358

Telephone: (248) 267-3381

Email: cranmer@millercanfield.com

Attorney for Plaintiff

Michael R. Dean (P71333)

Michigan Department of Attorney General
P.O. Box 30217

525 W. Ottawa Street

Lansing, MI 48909

Telephone: (517) 335-3055

Email: deanm2(@michigan.gov

Attorney for Defendant

 

APPEARANCE OF THOMAS W. CRANMER
Case 2:17-cv-11006-DML-MJH ECF No. 87 filed 05/11/20 PagelD.781 Page 2 of 3

APPEARANCE OF THOMAS W. CRANMER

PLEASE TAKE NOTICE that Thomas W. Cranmer of the law firm Miller,
Canfield, Paddock and Stone, PLC, has this day entered an appearance as attorney

for Plaintiff, Tony Miller in the above-entitled matter.

Respectfully submitted,
MILLER, CANFIELD, PADDOCK AND STONE, P.L.c.

By: __s/Thomas W. Cranmer
Thomas W. Cranmer (P25252)
840 West Long Lake Road, Suite 150
Troy, MI 48098
Telephone: (248) 267-3381
cranmer@millercanfield.com
Dated: May 11, 2020 Attorney for Plaintiff Tony Miller
Case 2:17-cv-11006-DML-MJH ECF No. 87 filed 05/11/20 PagelD.782 Page 3of3

CERTIFICATE OF SERVICE
Thomas W. Cranmer of Miller Canfield Paddock & Stone states that on the
11th day of May 2020 he served a copy of Appearance of Thomas W. Cranmer
using the ECF system which will send notification of such filing to all counsel of

record.

Respectfully submitted,
MILLER, CANFIELD, PADDOCK AND STONE, P.L.c.

By: s/Thomas W. Cranmer
Thomas W. Cranmer (P25252)
Miller Canfield Paddock & Stone, PLC
840 West Long Lake Road, Suite 150
Troy, MI 48098
Telephone: (248) 267-3381
cranmer@millercanfield.com
Attorney for Plaintiff Tony Miller

35848264. 1\088888-03248
